DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/1/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107610595) and further in view of Wei (CN104112408).
	Regarding claims 1 and 6, Zhao discloses a flexible display device comprising a flexible display panel (11) and flexible cover plate disposed on the flexible panel (Fig. 2). The flexible cover pate comprising a transparent substrate (141) and a hardened layer (142) disposed on a surface of the substrate (Fig. 2). On the other surface of the 

    PNG
    media_image1.png
    407
    498
    media_image1.png
    Greyscale

	Zhao does not disclose a first and second brightness enhancement layer sequentially disposed between the other surface of the transparent substrate and the adhesive layer.
	Wei, in the analogous field of OLED display devices (0002), discloses an OLED panel comprising a brightness enhancement film with two layers of prisms (instant first and second brightness enhancement layers) whose arranging directions are perpendicular to each other (0010) and are configured to collect light in the perpendicular directions to increase the central brightness (0008).
Regarding claims 2 and 7, given the first and second directions are perpendicular to each other they would necessarily be parallel to the transparent substrate in the structure of Zhao in view of Wei.
	Regarding claims 3 and 8, Wei teaches the surface of the first and second brightness enhancement layers being provided with a plurality of brightness enhancement microstructures (0011) and the shape of the microstructures is a triangular prism (Fig. 1 and 2) and the prisms of the first brightness enhancement layer extends in the second direction and the triangular prism shape on the second brightness enhancement layer extends in the first direction (0024).
	Regarding claims 4 and 9, Zhao teaches the transparent substrate being polyimide (0040).
	Regarding claims 5 and 10, Zhao teaches a hardened layer on the substrate, however does not expressly teach the hardened layer being formed on the surface by sputtering and evaporation process. However, claims 5 and 10 include product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781